DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 07/22/2021.
Claims 2-9 are pending of which claims 2 is an independent claim, and claims 1, 10-17 are canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160286471 to Zisimopoulos (hereinafter “Zisimopoulos“) in view of US. US. Pub. 20180139682  to Xu (hereinafter “Xu”) 

Regarding claim 2: Zisimopoulos discloses a relay selection apparatus, applicable to a remote terminal, the apparatus comprising: a transmitter configured to transmit request information to a relay  equipment for unicast traffic communication with a serving cell of the relay equipment (Zisimopoulos, see paragraph[0054], a base station may transmit, a unicast message, PRI to configure a ProSe relay candidate UE; the PRI is specific to a relay candidate UE and may include a bitmap that may be used by remote UEs to determine whether they should select the ProSe relay candidate for communicating with a network to which the base station provides access); and a receiver configured to receive relay discovery information transmitted by relay equipment (Zisimopoulos, see paragraph [0055], a remote UE receives from a ProSe relay candidate a ProSe discovery message which may include a relay offer message and the received message  includes a relay-to-network RSRP, a relay-to-network RSRQ, a PRI of the ProSe relay candidate, a PLMN ID, a ProSe Relay UE ID, relay connectivity information, and a UE  may also receive ProSe discovery messages from other ProSe relay candidates),   the relay discovery information including a first identifier (ID)  of the relay equipment and a second identifier (ID)  of the serving cell  of the relay equipment (Zisimopoulos, see paragraph[0060], FIG. 3, a relay equipment has two IDs, its own ID and the ID of the serving cell or PLMN ID; a relay equipment sends a discovery information,  relay discovery information including identifier information (a relay UE ID) of the relay equipment and identifier information (a cell ID) of a serving cell of the relay equipment, and this ID is PLMN ID); and a processor configured to measure sidelink channel quality for selection  the relay equipment (Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3, this information is sent to the remote terminal for it to select a relay equipment with quality).

Xu, see paragraph [0182], a remote UE may select temporary relay UE from the  candidate relay UE list, and send the measurement report to the eNB for the eNB to configure the selected temporary relay UE or for the eNB to select another relay UE from the list based on the associated measurement; when the remote UE makes the selection,  the remote UE may randomly select from the temporary relay UE list, or select the temporary relay UE according to the signal quality of the PC5 link of each candidate relay UE in the candidate relay UE list. For example, the remote UE determines, as the temporary relay UE, candidate relay UE that is in the at least one candidate relay UEs included in the candidate relay UE list and whose PC5 link has highest signal quality, and see paragraph [0198], the eNB may send the relay selection acknowledgement message to the remote UE by using the target relay UE; or, if the remote UE falls within the coverage of the eNB, the eNB may directly send the relay selection acknowledgement message to the remote UE by using the cellular link between the remote UE and the eNB).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of XU into Zisimopoulos’s system/method because it would allow use of the relay UE where a remote UE determines the target relay UE of the remote UE.  Such combination would have been obvious to combine as both references are from  (XU; [0206]).

Regarding claim 3: Zisimopoulos discloses the apparatus according to claim 2, wherein the processor is further configured to: select relay equipment as relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for the discovered relay equipment(Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3); and transmit relay information of the selected relay equipment to an eNB wherein the relay information comprises the first ID of the selected relay equipment(Zisimopoulos, see paragraph[0060], FIG. 3, a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID or the first ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID, and the second ID of the selected equipment is the cell ID or PLMN ID).  

Regarding claim 4: Zisimopoulos discloses the apparatus according to claim 2, wherein the processor is further configured to: transmit the relay information of the relay equipment to [[the]] an eNB; wherein the relay information comprises the first ID, the second ID(Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID). 

However, Zisimopoulos does not explicitly teach a measurement result; and determine relay equipment selected by the eNB for the remote terminal as the relay equipment of the remote terminal. However, Xu in the same or similar field of endeavor teaches a measurement result; and determine relay equipment selected by the eNB for the remote terminal as the relay equipment of the remote terminal (Xu, see paragraph [0182], a remote UE may select temporary relay UE from the  candidate relay UE list, and send the list and  the measurement report  with the selected temporary candidate relay UE to the eNB for the eNB to configure the selected temporary relay UE or for the eNB to select another relay UE from the list based on the associated measurement; and eNB may select a candidate relay UE for the remote UE based on the measurement remote from the remote UE, and see paragraph [0198], the eNB may send the relay selection acknowledgement message to the remote UE by using the target relay UE; or, if the remote UE falls within the coverage of the eNB, the eNB may directly send the relay selection acknowledgement message to the remote UE by using the cellular link between the remote UE and the eNB).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of XU into Zisimopoulos’s system/method because it would allow use of the relay UE where a remote UE determines the target relay UE of the remote UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased the efficiency of selecting the relay UE when selection is performed by the remote UE itself. (XU; [0206]).

Regarding claim 5: Zisimopoulos discloses the apparatus according to claim 2, wherein the processor is further configured to: select relay equipment as the relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for the relay equipment (Zisimopoulos,  see paragraph [0061], FIG. 3, quality measurements performed by the relay equipment is set in the discovery message as shown in FIG. 3; and transmit relay information of the relay equipment Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3); wherein the relay information comprises the first ID of the selected relay equipment (Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID or the first ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID  may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID, and the second ID of the selected equipment is the cell ID or PLMN ID).  

Regarding claim 6: Zisimopoulos discloses the apparatus according to claim 2, wherein the processor is further configured to measure sidelink channel quality for all discovered relay equipment (Zisimopoulos,, see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3)
.  
Regarding claim 7: Zisimopoulos discloses the apparatus according to claim 6, wherein the processor is further configured to: select relay equipment as the relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for all discovered relay equipment(Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3); and transmit relay information of the selected relay equipment to  an eNB wherein the relay information comprises the first ID of the selected relay equipment and the second ID (Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID).  

Regarding claim 8: Zisimopoulos discloses the apparatus according to claim 6, wherein the processor is further configured to: transmit the relay information of the relay equipment to an eNB, wherein the relay information comprises first IDs of the discovered relay equipment, a measurement result of the relay equipment and the second IDs of the serving cells of the relay equipment; and determine relay equipment selected by the eNB for the remote terminal as the relay equipment of the remote terminal (Zisimopoulos, see paragraph[0060], FIG. 3, a relay offer message is broadcast to eNB and remote UEs,  a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID, and the second ID of the selected equipment is the cell ID or PLMN ID and the first ID of the serving cell of the selected equipment is relay ID, please see FIG. 3 for more information ).  

Regarding claim 9: Zisimopoulos discloses the apparatus according to claim 6, wherein the processor is further configured to: select relay equipment as the relay equipment of the remote terminal based on a measurement result of the sidelink Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3); and transmit relay information of the selected relay equipment to a serving relay of the remote terminal, and transmit the relay information of the selected relay equipment to an eNB via the serving relay, the relay information comprising the first ID of the selected relay equipment and the second ID of the serving cell of the selected relay equipment (Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID, and the second ID of the selected equipment is the cell ID or PLMN ID and the first ID of the serving cell of the selected equipment is relay ID, please see FIG. 3 for more information ).  



Response to Arguments
Applicant’s arguments with respect to claim 2-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Debebe Asefa/
Examiner, Art Unit 2476

                                /AYAZ R SHEIKH/                                Supervisory Patent Examiner, Art Unit 2476